Citation Nr: 1117314	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an extra-schedular rating for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active military service from August 1971 to November 1974.

This appeal arises to the Board of Veterans Appeals (Board) from an October 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for tinnitus and for a bilateral hearing loss disability.  The Veteran appealed the noncompensable rating assigned for bilateral hearing loss disability.

By decision of April 2008, the Board denied an initial schedular compensable rating for a bilateral hearing loss disability, but remanded the issue of entitlement to an extra-schedular rating for further development.

In January 2010, the RO referred the matter of an extra-schedular rating for bilateral hearing loss for consideration by the Director of VA's Compensation and Pension Service (hereinafter: the Director) in accordance with 38 C.F.R. § 3.321(b).  By decision of March 2010, the Director denied an extra-schedular rating for this bilateral hearing loss disability.

In June 2010, the Board remanded the appeal to VA's Appeals Management Center to obtain Social Security Administration (SSA) records.  

In March 2006, the Veteran requested a hearing before an RO hearing officer.  It appears that no hearing was held.  A March 3, 2007-dated supplemental statement of the case states that a hearing was held on February 27, 2007 and further states, "The Veteran presented evidence and testimony at the personal hearing."  However, a VA Form 119, dated on February 27, 2007, contains an informal conference report that states that there was only an informal conference on February 27, 2007.  The Board therefore concludes that there has not been a hearing on the matter and that a remand to search for the hearing transcript is not necessary. 



FINDINGS OF FACT

1.  The Veteran has specifically requested an extra-schedular rating for his bilateral hearing loss disability.  

2.  The Veteran has not claimed a total disability rating based on individual unemployability due to service-connected disabilities (hereinafter TDIU), nor does the record raise a claim for TDIU.

3.  The Director has denied the extra-schedular rating claim.  

4.  The Veteran has reported that his bilateral hearing loss disability causes embarrassment when meeting new people; frustration when talking to family; difficulty hearing whispered voice; difficulty listening to a television or radio; and, it reduces the quality of his social life.  

5.  The schedular rating criteria for a noncompensable rating include Level II hearing in each ear (from Table VII, supplied at 38 C.F.R. § 4.86).  

6.  The schedular rating criteria inadequately describe the symptoms attributed to the hearing loss disability.  

7.  The symptoms of this hearing loss disability do not evoke an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  

8.  Because the case does not present an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, the Board need not determine whether the award of an extra-schedular disability rating would be in the interest of justice.  




CONCLUSION OF LAW

The criteria for an extra-schedular rating for a bilateral hearing loss disability are not met.  38 C.F.R. §§ 3.102, 3.321 (b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The claimant challenges the initial evaluation following the grant of service connection.  In Dingess, the Court held that where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  

VA's duty to notify in this case has been satisfied because satisfactory notice letters were sent to the claimant in May 2008 and in July 2010, followed by re-adjudication in a February 2011-issued supplemental statement of the case.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all pertinent records, including SSA records.  VA has accomplished all development set forth at 38 C.F.R. § 3.321 (b).  All development set forth in prior Board remands has been carried out.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Entitlement to an Extraschedular Rating

Where there is an appoximate balance of positive and negative evidence, the claimaint is entitled to the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

With respect to the benefit of the doubt, VA regulation states:

   When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  Mere suspicion or doubt as to the truth of any statements submitted, as distinguished from impeachment or contradiction by evidence or known facts, is not justifiable basis for denying the application of the reasonable doubt doctrine if the entire, complete record otherwise warrants invoking this doctrine.  The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions, and is consistent with the probable results of such known hardships.  

38 C.F.R. § 3.102 (2010).  

The Board also notes that VA is obligated to render a decision which grants every benefit that can be supported by law while protecting the interests of the Government.  38 C.F.R. § 3.103 (2010).  

Turning to entitlement to an extra-schedular rating, whereas statutory authority for schedular ratings is set forth at 38 U.S.C.A. § 1155, there is no statutory authority for extra-schedular ratings.  The authority for extra-schedular ratings is set forth at 38 C.F.R. § 3.321(b), which provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate a Veteran for a service-connected disability, the Director is authorized to approve an extra-schedular evaluation.  

The Court has held that where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veteran's hearing loss disability has been noncompensably rated and, as noted in the introduction, in April 2008 the Board denied a compensable schedular rating.  The Veteran did not appeal that decision to the Court and it has become final.  Thus, the only remaining avenue for a compensable rating for this service-connected disability is via the extra-schedular rating provision set forth at §  3.321 (b), mentioned above.  

It should be noted that TDIU is a benefit that is available on an extra-schedular basis, according to 38 C.F.R. § 4.16 (b).  The Veteran has not claimed TDIU nor does the record raise a claim for TDIU.  Thus, the Board need not consider entitlement to TDIU.  

In Anderson v Shinseki, 22 Vet. App 423, 429 (2009), the Court stressed that if the Director denies an extra-schedular rating, that decision would be reviewable by the Board.  As noted above, the Director has denied the extra-schedular claim; now it is up to the Board to make a final decision.  See also 38 U.S.C.A. § 7104 (Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation).  

The courts have had more to say about extra-schedular ratings.  In Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted: (1) The established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Turning to an analysis of the case, as noted under the first "prong" of the three-step test set forth above, the schedular criteria must be inadequate to describe the severity and symptoms of the disability.  The Veteran has complained that he has problems hearing people when there is background noise.  He has reported that this causes embarrassment when meeting new people; frustration when talking to family; difficulty hearing whispered voice; difficulty listening to a television or radio; and, it reduces the quality of his social life.  The question then becomes whether the schedular rating criteria adequately describe these symptoms.  The schedular rating criteria simply note Level II hearing in each ear (from Table VII, supplied at 38 C.F.R. § 4.86).  These rating criteria are inadequate to describe the above-listed symptoms of the hearing loss disability.  Thus, the first "prong" of the three-step test set forth above is met.

Secondly, the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Neither marked interference with employment nor frequent periods of hospitalization is shown.  While these criteria should not be thought of as the entire list of potential exceptional or unusual conditions, there must be at least one reported symptom or resulting condition that is of an exceptional or unusual nature.  The Veteran's complaints, symptoms, and resulting condition are not of an exceptional or unusual nature.  Thus, the second "prong" of the three-step test set forth above is not met.  Because the second "prong" is not met, the Board need not address the third "prong" of the test, that is, the Board need not determine whether the award of an extra-schedular disability rating would be in the interest of justice.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for an extra-schedular rating for a bilateral hearing loss disability is therefore denied.  


ORDER

An extra-schedular rating for a bilateral hearing loss disability is denied.



____________________________________________
F JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


